IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10048
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GREGORIO MARTINEZ-GARCIA,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:98-CR-221-6-X
                       --------------------

                         October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Gregorio Martinez-Garcia has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Our independent

review of the brief, Martinez-Garcia’s response, and the record

discloses no nonfrivolous issue.   Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     5th Cir.

R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.